November 15, 2016




CHARLES N. DRAPER,

Appellant, Pro Se                        §    CAUSE NO.      03-16-00745-CV
                                         §
       V.                                §     IN THE THIRD COURT

                                         §    OF APPEALS
GREG GUERNSEY,                           §
IN HIS CAPACITY AS DIRECTOR OF           §    at Austin, Texas
PLANNING AND DEVELOPMENT                 §
WATERSHED PROTECTION                     §
REVIEW DEPARTMENT,                       §
AND CITY OF AUSTIN                       §
                                         §
Appellee.                                §
                                         §




                        TRIAL COURT PAST-DUE NOTICE
             FINDING OF FACTS AND CONCULSION OF LAW, and
                     NOTICE OF APPELLANT'S BRIEF


Appellant, Pro Se:                            Appellee:


Charles N. Draper                             Greg Guernsey, in his Capacity
160 Maeves Way                                Director ofPlanning and
Austin, Texas 78737                           Development, Watershed
Phone: (512) 699-2199                         Protection Review Department,
Email: cd@teiasland.com                       and City ofAustin

                                              Andralee Cain Lloyd,
                                              Law Department,
                                              Assistant City Attorney
                                              City Hall, 301 West 2n3 Street
                                              PO Box 1088, Austin TX 78767-1088
                                              Phone: (512) 974-2918
                         RECEIVED             Fax: (512) 974-1311
                         NOV 1 5 2016
                                    PAST-DUE NOTICE
                  FINDING OF FACTS AND CONCULSION OF LAW

       On November 15th, 2016, appellant notified the District Court of their failure to

timely comply with CPRC Rules §297, Finding of Facts and Conclusions of Law.

       Justice Karin Crump's letter dated October 18th, 2016 response was; "Finding of

Facts Conclusion of Law are neither required nor appropriate following summary judgment

ruling; therefore, the Court respectfully denies Plaintiffs Requestfor Finding ofFact and

Conclusion ofLaw".

       Under TRCP § 299, Refusal of the Court to make a finding of fact requested shall

be reviewable on appeal. "Harm to the complaining party is presumed unless the contrary

appears in the face of the record when the party makes a proper and timely request for

findings, and the trial court fails to comply. Error is harmful if it prevents an appellant from

properly presenting a case to the appellant court." Tenery v. Tenery, 932 S.W.2d 29, 30

(Tex. 1996)

       Past-Due Notice ofFindings ofFacts and Conclusions ofLaw were filed November

15th, 2016 and recorded with Travis County District Court. A certified copy was sent to

Defendants.


                              JUSTICE CRUMP'S LETTER


       On October 28th, 2016, Honorable Judge Karin Crump in the 419th District Court
issued a letter, denying appellant's request for finding of facts and conclusions of law.

       Justice Crump erred and should not have denied appellant's motion as a rule of law. The

result ofJustice Crump refusal; the Courts forfeits their plenary powers, under TRCP § 329b.

       Any order that interferes with or impairs the effectiveness of the relief sought may

be granted an appeal, TRAP Rule §24.4..
                                 NOTICE: APPEALLENT BRIEF


         Under TRAP §25.1 §26.1 §32.1, Appellant will submit Appellant's Briefs within

90 days from Notice ofAppeal and Requestfor Findings ofFact and Conclusions ofLaw;

pending any additional Court' findings of facts or conclusions of law.

                                            CONCLUSION


      Charles Draper, appellant, asks the Appellate Court to amend the orders to include

permission to appeal the orders. Copies of the orders, and letters are attached as Exhibits.

      Notice ofAppeal and Request-for Findings ofFact and Conclusions ofLaw were filed

on October 24th, 2016. Under CPRC Rules §297, The Court has 40 days from the original

request to respond to Plaintiffs Notice of Findings of Fact and Conclusions of Law.

                                                PRAYER

      For these reasons, Appellant, Charles Draper asks the Court to sign an order granting

Charles Draper permission to appeal orders, and letters issued October 18th, 2016 and

October 28th, 2016 by Justice Karin Crump and review all pending maters.

                                                              Respectfully submitted,


                                                              Charles    N. Draper
                                                              /~*UA~1x«n XT T\MAMAM '



                                                              Appellant
                                                              160Maeves Way
                                                              Austin, Texas 78737
                                                              Phone: 512.699.2199
                                                              Email: cd@,tejasland.com
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November 15th, 2016, a true and correct copy of the foregoing;
Appellant's Past-DueNoticefor FindingofFacts and Conclusions ofLaw, and Appellant's Brief'was sent by
certified mail, return receipt request to Andralee Cain Lloyd, Austin Law Department, City Hall, 301 West 2nd
Street. P.O. Box 1088, Austin, Texas 78767-1088                                     -
Appellee:                                                                       ^T>^-—•+•'&•>
Andralee Cain Lloyd,
Assistant City Attorney, Law Department, City of Austin
City Hall, 301 West 2rd Street
P.O. Box 1088
Austin, Texas 78767-1088
(512)974-2918
                          .89
JO

o


      k:-^™.,
      Hiy.'^ial'^Ki*"           r±m ^Exhibits
                                                                                      Filed in The District Court
                                                                                        of Travis County,Texas

                                                                                             OCT 2 8 2016             f*
                                                                                      At       sZ* t*>        KM.
                                                                                      Velva L Price, District Clerk


VASUBEHARA                                                                            GRACE MCGEE
                                        JUDGE KARIN CRUMP
 Staff Attorney                                                                    Court Operations Officer
 (512)854-9903                         250TH DISTRICT COURT                           (312) 854-4807
                                        HEMAN MARION SWEATT
JAMIE K. FOLEY                       TRAVIS COUNTY COURTHOUSE                      1FRAIN "F1N0" ALANIZ
Official Reporter                                                                       Court Clerk
                                             P.O. BOX 1748                              (512) 854-5800
 (512)854-9321
                                            AUSTIN, TEXAS 78767
                                               (512) 854-9312
                                               (512) 854-2469 (FAX)

                                             October 28,2016

  Mr. Charles N. Draper                                   Ms. Andralee Cain Lloyd
  160Maeves Way                                           Assistant City Attorney
  Austin, Texas 78737                                     City of Austin-Law Department
  VIA ELECTRONIC MAIL:                                    P.O. Box 1088
  cd®teiasland.com                                        Austin, Texas 78767-1088
                                                          VIA ELECTRONIC MAIL
                                                          andralee.llovd(5)austintexas.eov



            Re:     Cause No. D-l-GN-13-000778; CHARLES N. DRAPER V. GREG GUERNSEY,
                    IN HIS CAPACITY AS DIRECTOR OF PUNNING AND DEVELOPMENT
                                                                             tth
                    WATERSHED PROTECTION REVIEW DEPARTMENT, ETAL.; in the 419d
                    District, Travis County, Texas.

  Dear Mr. Draper:


         I have received Plaintiffs Request for Findings of Fact and Conclusions of Law relating
  to the Court's Order Granting Defendants' Traditional and No-Evidence Motion for Summary
  Judgment, signed by this Court on October 18, 2016 (the "Order") following a non-evidentiary
  hearing on October 11, 2016. Findings of Fact and Conclusions of Law are neither required nor
  appropriate following a summary judgment ruling; therefore, the Court respectfully denies
  Plaintiffs Request for Findings of Fact and Conclusions of Law.



                                                  Sincerely,


                                                  Ka/nTCnmip
                                                  Jddge^Oth District Court
                                                  Travis County, Texas
  Original: Velva L. Price, District Clerk


                                004869584
1




                                                                                  Filed fn The District Court
                                                                                   ofTravis County, Texas ^^

                                           NO. D-l-GN-13-000778                  At OCTf?tz^
                                                                                        18 2016 tft
                                                                                               fk
      CHARLES N. DRAPER                              §          IN THE DISTRIcTcoWOF***                         ^
                                                     §
                Plaintiff,                           §
                                                     §
      v-                                             §          TRAVIS COUNTY, TEXAS
                                                     §
     GREGGUERNSEY, IN HIS CAPACITY                   §
     AS DIRECTOR OF PLANNING AND                     §
     DEVELOPMENT WATERSHED                           §
     PROTECTION REVIEW DEPARTMENT                    §
     ANDCITY OF AUSTIN,                              §
          Defendants.                                §         419™ JUDICIAL DISTRICT
                              ORDER ON MOTION FOR SUMMARY JUDGMENT

               On October 11, 2016, the Court considered Defendant's First Amended Traditional and

     No-Evidence Motion for Summary Judgment and Defendants' Motion to Strike Plaintiffs

     Evidence. Plaintiff appeared representing himself Pro Se and Defendants appeared through their
     counsel ofrecord. After reviewing the pleadings on file, Defendants' motions and any responses
     thereto, the evidence presented, and arguments of the parties, the Court is of the opinion that
     Defendant's Motion to Strike Plaintiffs Evidence should be DENIED and Defendant's First

     Amended Traditional and No-Evidence Motion for Summary Judgment should beGRANTED.

              IT IS THEREFOREORDERED that Defendants' Motion to Strike Plaintiffs Evidence is
    DENIED.


              IT IS FURTHER ORDERED that Defendants' First Amended Traditional and No-

    Evidence Motion for Summary Judgment is GRANTED.               Accordingly, Plaintiffs lawsuit
    against Defendants is DISMISSED with prejudice to re-filing and all relief requested against
    Defendants is DENIED.




    Order on Motion for Summary Judgment
<   \



                  This Order disposes of all parties and all claims pending before the Court. It is, therefore,
         a final and appealablejudgment.


         SIGNED this October /? . 2016

                                                        judge-presiding
                                                                  :rump




                                                                                                      Page2 of2
        Orderon Motion for Summary Judgment
                               IN THE DISTRICT COURT OF
                                TRAVIS COUNTY, TEXAS
                                 419th JUDICIAL DISTRICT



CHARLES N. DRAPER,                                  §
                                                    §
Plaintiff, ProSe                                    §
                                                    §
                                                    §         CAUSE NO. D-1GN-13-000778
                                                    §
GREG GUERNSEY,                                      §
IN HIS CAPACITY AS DIRECTOR OF                      §
PLANNING AND DEVELOPMENT                            §
WATERSHED PROTECTION                                §
REVIEW DEPARTMENT,                                  §
AND CITY OF AUSTIN                                  §
                                                    §
Defendants.                                         §



                         PLAINTIFF'S NOTICE OF PAST-DUE
                    FINDINGS OF FACT & CONCULSION OF LAW


        Plaintiff, Charles Draper, gives the Court notice that its findings of fact and conclusions of

      law are past-due and ask the Court to file findings of fact and conclusions of law.


                                         INTRODUCTION


1).    Plaintiff, Charles Draper, sued defendants, Greg Guernsey, et al, for fraudulent

      misrepresentations, violation plaintiffs constitutional-vested-rights, under Texas

      Constitution, Article 1, §17 (a), (160), (161), additional torts on March of 2013.

2).   The honorable Justice Karin Crump's Court signed attached judgment on October 18th, 2016.

                                         FIRST REQUEST

3).    Plaintiff, Charles Draper ask the Court to file findings of fact and conclusions of law and

      require the court clerk to mail copies to all parties as requested on October 24th, 2016 under

      CRCP Rule §297.                                                               R[ed •„ Tne ^^ ^
                                                                                 of Travis County, Texas
4).    Plaintiff request was past-due 20 days after request was filed, CRCP Rule §297.              ^
                                                                                          NOV 15201^
                                                                                  At l^-^Ca^                   m.
                                                                                   Velva L. Price, District Clerk
                                       TRIAL COURT RESPONSE


5).     The Honorable Justice Karin Crump's letter on October 18th, 2016 response was; "Finding

       of Facts Conclusion of Law are neither required nor appropriate following summary judgment

       ruling; therefore, the Court respectfully denies Plaintiffs Requestfor FindingofFact and

       Conclusion ofLaw".

6).     TRCP § 299, Refusal of the Court to make a finding of fact requested shall be reviewable

       on appeal. "Harm to the complaining party is presumed unless the contrary appears n the face

       of the record when the party makes a proper and timely request for findings, and the trial court

       fails to comply. Error is harmful if it prevents an appellant from properly presenting a case to

       the appellant court." Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996)



                                                            Respectfully submitted,



                                                            Charles N. Draper
                                                            160 Maeves Way
                                                            Austin, Texas 78737
                                                            Phone: 512.699.2199
                                                            Email: cd(a),teiasland.com



CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November 15, 2016, a true and correct copy of the foregoing Plaintiff's Past-due
Noticefor Finding ofFact & Conclusions ofLaw was sent by certified mail, return receipt request to Andralee
Cain Lloyd, Austin Law Department, City Hall, 301 West 2nd Street. P.O. Box 1088, Austin, Texas 78767-
1088


Andralee Cain Lloyd, Assistant City Attorney
Law Department
City of Austin
City Hall, 301 West 2nd Street
P.O. Box 1088
Austin, Texas 78767-1088
(512)974-2918
Fax:(512)974-2918
                                                                                     Filed in The District Court
                                                                                       of Travis County, Texas

                                                                                            OCT 2 8 2016           r?
                                                                                     At      "P^i ffo        Km.
                                                                                     Velva L. Price, District Clerk


                                                                                     GRACE MCGEE
VASU BEHARA                             JUDGE KARIN CRUMP                         Court Operations Officer
 Staff Attorney
 (512) 854-9903                        250TH DISTRICT COURT                          (512)854-4807
                                        HEMAN MARION SWEATT
JAMIE K. FOLEY                       TRAVIS COUNTY COURTHOUSE                     IFRAIN "FINO" ALAMZ
Official Reporter                                                                      Court Clerk
                                               P.O. BOX 1748                           (512)854-5800
  (512)854-9321
                                            AUSTIN, TEXAS 78767
                                               (512) 854-9312
                                               (512) 854-2469 (FAX)

                                              October 28,2016

  Mr. Charles N. Draper                                   Ms. Andralee Cain Lloyd
  160Maeves Way                                           Assistant City Attorney
  Austin, Texas 78737                                     City of Austin-Law Department
  VIA ELECTRONIC MAIL:                                    P.O. Box 1088
  cd(5)teiasland.com                                      Austin, Texas 78767-1088
                                                          VIA ELECTRONIC MAIL
                                                          andraleeMovd(ajqustintexas.eov



            Re:     Cause No. D-l-GN-13-000778; CHARLES N. DRAPER V. GREG GUERNSEY,
                    IN HIS CAPACITY AS DIRECTOR OF PLANNING AND DEVELOPMENT
                    WATERSHED PROTECTION REVIEW DEPARTMENT, ETAL.; in the 419th
                    District, Travis County, Texas.

   Dear Mr. Draper:


         I have received Plaintiffs Request for Findings of Fact and Conclusions of Law relating
  to the Court's Order Granting Defendants' Traditional and No-Evidence Motion for Summary
  Judgment, signed by this Court on October 18, 2016 (the "Order") following a non-evidentiary
  hearing on October 11, 2016. Findings of Fact and Conclusions of Law are neither required nor
  appropriate following a summary judgment ruling; therefore, the Court respectfully denies
  Plaintiffs Request for Findings of Fact and Conclusions of Law.



                                                  Sincerely,


                                                  KapfiTCnimp
                                                  Jddge^Oth District Court
                                                  Travis County, Texas
   Original: Velva L. Price, District Clerk


                                004869584
,*




                                                                                   Filed In The DistrictCourt
                                                                                    of Travis County, Texas

                                                                                        OCT 18 2016             m
                                            NO. D-l-GN-13-000778                  At        fftZr &*
       CHARLES N. DRAPER                              §          IN THE DISTRICT CoW^'8*
                                                      §
                 Plaintiff,
                                                      §
       v-                                             §          TRAVIS COUNTY, TEXAS
                                                      §
       GREG GUERNSEY, IN HIS CAPACITY                 §
       AS DIRECTOROF PLANNING AND                     §
       DEVELOPMENT WATERSHED                          §
       PROTECTION REVIEW DEPARTMENT                   §
       ANDCITY OF AUSTIN,                             §
            Defendants.                               §         419™ JUDICIAL DISTRICT
                               ORDER ON MOTION FOR SUMMARY JUDGMENT

                On October 11, 2016, the Court considered Defendant's First Amended Traditional and
      No-Evidence Motion for Summary Judgment and Defendants' Motion to Strike Plaintiffs
      Evidence. Plaintiffappeared representing himselfPro Se and Defendants appeared through their
      counsel ofrecord. After reviewing the pleadings on file, Defendants' motions and any responses
      thereto, the evidence presented, and arguments of the parties, the Court is of the opinion that
      Defendant's Motion to Strike Plaintiffs Evidence should be DENIED and Defendant's First
      Amended Traditional and No-Evidence Motion for Summary Judgment should be GRANTED.
               ITIS THEREFORE ORDERED that Defendants' Motion to Strike Plaintiffs Evidence is
     DENIED.


               IT IS FURTHER ORDERED that Defendants' First Amended Traditional and No-

     Evidence Motion for Summary Judgment is GRANTED. Accordingly, Plaintiffs lawsuit
     against Defendants is DISMISSED with prejudice to re-filing and all relief requested against
     Defendants is DENIED.




     Order on Motion for Summary Judgment                                                    age °
•   V



                  This Order disposes of all parties and all claims pending before the Court. It is, therefore,

         a final and appealable judgment.


         SIGNED this October /£ ,2016

                                                        JUDGE^RESIDING
                                                        KARINCRUMP




                                                                                                      Page: of2
        Orderon Motion forSummary Judgment